DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krafft (US 2018/0305091).
	Regarding claim 1, Krafft discloses a cap including: a top surface and a bottom surface (see marked-up fig. 42); a flow path through from the bottom surface to the top surface (see marked-up fig. 42); a spout on the top surface of the base having a throughput (see marked-up fig. 42), wherein the spout has a closed position (via seal 4208; see marked-up fig. 42) that seals the throughput from the flow path, and has an open position (via seal 4208 opening) that allows fluids to flow from the flow path via the throughput out the spout; an actuator 4202 that moves the spout between the closed position and the open position (see paragraph 151); and a state sensor that triggers the actuator 4202 when the state sensor senses a state change of a portion of the cap (see paragraph 101). 

    PNG
    media_image1.png
    420
    706
    media_image1.png
    Greyscale

					Marked-up fig. 42
Regarding claim 2, Krafft discloses wherein the state sensor comprises an accelerometer that triggers the actuator to move the spout to the open position when the accelerometer senses when the portion of the cap is tilted from a horizontal plane by more than a first threshold amount (see paragraphs 5, 6, 100 and 101). 
	Regarding claim 3, Krafft discloses herein the accelerometer triggers the actuator to move the spout to the closed position when the accelerometer senses when the portion of the cap is tilted to be level with the horizontal plane within a second threshold amount (see paragraphs 5, 6, 100 and 101). 
	Regarding claim 4, Krafft discloses a fingerprint scanner (fingerprint sensor) that activates the state sensor when the fingerprint scanner recognizes a fingerprint (see paragraphs 100 and 101). 

	Regarding claim 6, Krafft discloses a volume tally memory; and a volume sensor that increments a volume tally saved on the volume tally memory when the volume sensor senses fluid flow from the flow path via the throughput out the spout (see paragraphs 10 and 99). 
	Regarding claim 7, Krafft discloses a wireless transceiver that transmits the volume tally saved on the volume memory to an electronic device remote from the cap (see paragraphs 4 and 96). 
	Regarding claim 8, Krafft discloses a system including: a cap (marked-up as base in marked-up fig. 42) coupled to the container having a flow path from an interior volume of the container to an exterior area of the container; a spout extending from the cap comprising a throughput to an opening of the spout (see marked-up fig. 42), a closed position (via seal 4208; see marked-up fig. 42) that seals the throughput from the flow path, and an open position (via seal 4208) that allows fluids to flow from the flow path to the opening of the spout via the throughput; an actuator 4202 that moves the spout between the open position and the closed position (see paragraph 151); a state sensor that senses a state change of a portion of the cap (see paragraphs 6 and 101); a memory having instructions saved on the memory (see fig. 64 and paragraphs 101 and 175); and a processor configured to execute the instructions saved on the memory to engage the actuator when the processor receives a state change signal from the state sensor (see fig. 64 and paragraphs 101 and 175). 


	Regarding claim 10, Krafft discloses wherein the accelerometer triggers a second state change when the accelerometer senses when the portion of the cap is tilted by less than a second threshold amount from the reference angle (see paragraphs 5, 6, 100 and 101). 
Regarding claim 11, Krafft discloses a fingerprint scanner (fingerprint sensor) that registers a fingerprint disposed in a scanning area of the fingerprint scanner, wherein the processor is further configured to execute the instructions saved on the memory to engage the actuator when the processor recognizes the fingerprint as an authorized fingerprint (see paragraphs 100 and 101). 
	Regarding claim 12, Krafft discloses wherein the processor is further configured to execute the instructions saved on the memory to increment a use tally saved on the memory when the actuator moves the spout to the open position (see paragraphs 10 and 99). 
Regarding claim 13, Krafft discloses a wireless transceiver, wherein the processor is further configured to execute the instructions saved on the memory to transmit the tally to an electronic device remote from the cap (see paragraphs 4 and 96). 
Regarding claim 14, Krafft discloses a volume sensor configured to sense fluid flow through the cap when the spout is in the open position, wherein the processor is 
Regarding claim 15, Krafft discloses a method of controlling a cap including: receiving an open state change signal from a state sensor of the cap (see paragraph 101); and triggering an actuator to move a spout of the cap to an open position (via a seal) in response to receiving the open state change signal (see paragraph 101), wherein moving the spout of the cap to an open position (via the seal) opens a flow path from a liquid intake of the bottle to a throughput out of the spout (see paragraph 101). 
	Regarding claim 16, Krafft discloses increasing a use tally on a memory of the cap in response to triggering the actuator to move the spout of the cap to the open position (see paragraphs 10 and 99). 
Regarding claim 17, Krafft discloses wherein the state sensor transmits the open state change signal when the state sensor senses when a portion of the cap tilts from a first reference angle by more than a first threshold amount (see paragraphs 5, 6, 100 and 101). 
Regarding claim 18, Krafft discloses receiving a close state change signal from the state sensor of the cap; and triggering the actuator to move the spout of the cap to a closed position in response to receiving the close state change signal, wherein moving the spout of the cap to a closed position closes the flow path from the liquid intake of the water bottle to the throughput out of the spout (see paragraphs 6, and 8). 


Regarding claim 20, Krafft discloses increasing a volume tally on a memory of the cap when a volume sensor senses a volume of liquid flowing through the flow path from the liquid intake of the bottle to the throughput out of the spout (see paragraphs 10 and 99).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manwani et al. (US 2015/0284163), Lawson (US 2021/0127873), and Krafft (US 2021/0188501) show other caps for bottles with actuators actuated via a state sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.K.N/Examiner, Art Unit 3754      



/Vishal Pancholi/Primary Examiner, Art Unit 3754